Title: Abbé Chalut to John Adams: A Translation, 6 March 1781
From: Chalut, Abbé,Arnoux, Abbé
To: Adams, John



Paris, 6 March 1781

Mr. Searle delivered to us, our dear and estimable friend, the letter that you put in his charge for us. He should have written to you that we have been very eager to do whatever we can for him and that he had a long discussion with one of the heads of the farmers general. It seems to us that he was satisfied with this farmers general. We know that the latter was satisfied with him. You know that we are at your service for anything that may depend upon us and that anyone that you direct to us will find in our friendship for you, your zeal to serve them.
We had the pleasure of dining a few times with Messieurs Searle and Dana. We asked them to extend this cordiality, which you know is an honor for us, whenever their affairs permit them to do so.
Mr. Searle is a good and wise republican who is worthy of his country, and the cause that you defend with such virtue and success. He told us that he will be joining you soon, and we congratulated him on this good fortune since we sincerely wish circumstances would allow us the pleasure of seeing you again.
Mr. Necker’s report has undoubtedly reached you. Here it has created an agreeable sensation for the happiness of France. This work reveals the genius and courage of a virtuous administrator. The French who love their country admire the talents and virtues of this minister of finance. All the ambassadors of the European powers who live in Paris are eager to send several copies of the report to their respective courts. We think it will be translated into every language. The English will pale when they read it, and will not believe their eyes. They will learn that France, because of its good financial state and because of the genius of its administrator, can again support campaigns at the end of which England will only find itself exhausted. Since this piece appeared, sensible people have exclaimed that Mr. Necker will accelerate the return of peace. The English have, until today, made only feeble attempts. Reflection will bring about reason, and with the state of affairs, they will sacrifice with regret their master plans of greatness, which will cost them their political life if they continue to destroy themselves in order to achieve it. It is true that through their greed they will see with despair the advantages shared between the different maritime powers in Europe. This plague and humiliation will know no compassion, since a proud and tyrannical domination can hardly be belied. Rome and Carthage fell from abuse of contemptuous power. Such will be the fate of these islanders, if enlightened Europe acts according to its interests.
Here we finish our reflections, so as not to occupy ourselves with sentiments other than those which you have inspired in us; we love you still. We continue to hold your talents and virtues in high esteem, to send love and tenderness to your two children, and to assure you of the friendship with which we remain the abbé Chalut and abbé Arnoux
